EXHIBIT 10.1

 

 
SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (“Agreement”) is made and entered into as of September
10, 2010, by and between William R. Snodgrass (“Executive”), National Coal
Corp., a Florida Corporation (“Parent”), and National Coal Corporation, a
Tennessee corporation (the “Company”).
 
RECITALS
 
A.           Executive’s employment with Parent and the Company will be
voluntarily terminated effective September 10, 2010 (the “Effective Date”).
 
B.           Executive, Parent and the Company want to settle fully and finally
all differences or potential differences between them, including all differences
or potential differences which arise out of or relate to Executive’s employment
or resignation of employment with Parent and the Company.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Executive, Parent and the Company understand and agree as
follows:
 

 
1.
Executive’s Resignation of All Positions With Parent and the Company.

 
Executive hereby resigns any and all of his positions as an officer, director or
employee with Parent and the Company as of the Effective Date.  These positions
include, but are not limited to, Chief Operating Officer and Senior Vice
President of Business Development of Parent and the Company.  Prior to the
Effective Date, Executive shall continue to perform his obligations to Parent
and the Company, including, without limitation, performing those services which
are customarily performed by a chief operating officer of a publicly traded
company.
 
 
2.
Severance by the Company, Continuing Salary and Medical Benefits.

 
(a)           The Company agrees that provided that at least eight days have
elapsed between the Company’s receipt of an original executed copy of this
Agreement and the Effective Date, and provided that Executive has continued to
perform his obligations to the Company and Parent up to the Effective Date and
has not revoked the release contained in Section 7(c) of this Agreement, it
will:  (i) continue paying Executive’s current base salary, as it is set forth
in Executive’s Employee Retention Agreement with the Company dated October 20,
2008 (the “Retention Agreement”), less all applicable deductions/withholdings,
for a period ending on the Effective Date and (ii) pay for the continuation of
medical benefits for Executive and his family at existing levels from and after
the date of this Agreement and until the Effective Date.
 

 
 

--------------------------------------------------------------------------------

 

(b)           In addition, Parent and Executive agree that provided that at
least eight days have elapsed between the Company’s receipt of an original
executed copy of this Agreement and the Effective Date, and provided that
Executive has not revoked the release contained in Section 7(c) of this
Agreement, the Parent and Company releases Executive from any repayment
obligations pursuant to Section 1(a) of the Retention Agreement.
 
(c)           Further, Parent and Executive agree that any and all of the
Executive’s stock options shall cease to vest on the Effective Date and shall be
exercisable following the Effective Date in accordance with the applicable stock
option agreements, and any and all of Executive’s restricted stock that has not
yet vested as of the Effective Date shall be forfeited.
 
(d)           Executive acknowledges that upon execution of this Agreement, the
terms described in this Section 2 shall constitute full and complete
satisfaction of any and all amounts due and owing to Executive as a result of
his employment with the Company and/or his resignation from that employment and
that in the absence of this Agreement, Executive would not be entitled to some
or all of such compensation.
 
 
3.
Trade Secrets; Non Solicitation of Employees, etc.

 
(a)           Executive acknowledges that by reason of his position with the
Company he has been given access to lists of subscribers, prices, plans, and
similar confidential or proprietary materials or information respecting the
Company's business affairs. Executive represents that he has held all such
information confidential and will continue to do so, and that, unless Executive
first secures the Company's written consent, Executive shall not directly or
indirectly publish, market or otherwise disclose, advise, counsel or otherwise
procure any other person or entity, directly or indirectly, to publish,
disclose, market or use, any such secret, confidential or proprietary
information or relationships of the Company ("Trade Secrets"), of which
Executive became aware or informed during Executive’s employment with the
Company, unless the Company shall have first given its express written consent
to such publication, disclosure, marketing or use, except to the extent that
such Trade Secrets (1) were known to Executive at the time of their receipt, (2)
were in or have become part of the public domain (otherwise than through
Executive), (3) were known to the recipient prior to the disclosure, or (4) are
required to be disclosed by a court or governmental agency. Such Trade Secrets
are and shall continue to be the exclusive proprietary property of the Company
whether or not they were disclosed to or developed in whole or in part by
Executive. Such "Trade Secrets" include, without limitation, subscriber lists,
marketing plans and programs, studies, and strategies of or about the Company or
its business, customers or suppliers, which derives independent economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure.
 
(b)           Executive covenants and agrees that he will not, individually or
with others, directly or indirectly (including without limitation, individually
or through any business, venture, proprietorship, partnership, or corporation in
which they control or own more than a five (5) percent interest, through any
agents, through any contractors, through recruiters, by their successors, by
their employees, or by their assigns) hire, solicit, or induce any employee of
the Company to leave the Company during the period the Executive is employed by
the Company and for a period of twelve (12) months from the Effective Date.
Executive further agrees that
 

 
2

--------------------------------------------------------------------------------

 

during the period he is employed by the Company and for a period of twelve (12)
months from the Effective Date, he will not, either directly or indirectly,
solicit or attempt to solicit any customer, client, supplier, investor, vendor,
consultant or independent contractor of the Company to terminate, reduce or
negatively alter his, her or its relationship with the Company. The geographic
scope of the covenants in this paragraph shall include Tennessee and Alabama and
any such other city, territory, country, or jurisdiction in which the Company
does business. Nothing in this paragraph should be construed to narrow the
obligations of Executive imposed by any other provision herein, any other
agreement, law or other source.
 
 
4.
No Admission of Discrimination or Wrongdoing.

 
(a)           This Agreement is entered into as a compromise of all claims, and
thus, the parties hereto expressly recognize that the making of this Agreement
shall not in any way be construed as an admission that the Parent, the Company
or any individual has any liability to or acted wrongfully in any way with
respect to Executive or any other person.  The Parent and Company specifically
deny that they have any liability to or that they have done any wrongful,
harassing and/or discriminatory acts against Executive or any other person on
the part of themselves, or their subsidiaries, affiliates, predecessors,
successors, officers, employees or agents.
 
(b)           Executive understands and agrees that he has not suffered any
discrimination in terms, conditions or privileges of his employment based on
age, race, gender, religious creed, color, national origin, ancestry, physical
disability, mental disability, medication condition, marital status, sexual
orientation and/or sexual or racial harassment.  Executive understands and
agrees that he has no claim for employment discrimination under any legal or
factual theory.
 
 
5.
Retention Agreement

 
Executive expressly acknowledges and agrees that except as otherwise provided in
this Agreement, the Retention Agreement shall terminate and be of no further
force or effect from and after the Effective Date.
 
 
6.
No Lawsuits or Claims.

 
Executive promises never to file a lawsuit, administrative complaint, or charge
of any kind with any court, governmental or administrative agency or arbitrator
against the Company or its officers, directors, agents or employees, asserting
any claims that are released in this Agreement.  Executive represents and agrees
that, prior to signing this Agreement, he has not filed or pursued any
complaints, charges or lawsuits of any kind with any court, governmental or
administrative agency or arbitrator against the Company or its officers,
directors, agents or employees, asserting any claims that are released in this
Agreement.
 

 
3

--------------------------------------------------------------------------------

 

 
7.
Mutual Release.

 
(a)           In consideration of the covenants and promises contained herein
and subject to the consideration set forth above in Section 2, Executive, Parent
and Company hereby knowingly and voluntarily release, absolve and discharge one
another and, as applicable, their partners, attorneys, agents, officers,
administrators, directors, employees, affiliates, representatives, and/or
assigns and successors, past and present (collectively the “Releasees”) from all
rights, claims, demands, obligations, damages, losses, causes of action and
suits of all kinds and descriptions, legal and equitable, known and unknown,
that either party may have or ever have had against the Releasees from the
beginning of time to the date of execution of this Agreement, including, but not
limited to, any such rights, claims, demands, obligations, damages, losses,
causes of action and suits arising out of, during or relating to Executive’s
employment and/or his resignation therefrom.  The matters that are the subject
of the releases referred to in this paragraph shall be referred to collectively
as the “Released Matters.”  This includes, but is not limited to, claims for
employment discrimination, wrongful termination, constructive termination,
violation of public policy, breach of any express or implied contract, breach of
any implied covenant, fraud, intentional or negligent misrepresentation,
emotional distress, or any other claims relating to Executive’s relationship
with the Company.
 
(b)           Executive acknowledges and agrees that this Agreement represents a
compromise of known and unknown, asserted and unasserted, and actual and
potential claims, and that neither this Agreement nor any compliance herewith or
consideration given pursuant hereto, shall be construed as an admission by the
Company of any liability whatsoever, including, but not limited to, any
liability for any violation by the Company of any right of Executive or of any
person arising under any law, statute, duty, contract, covenant, or order, or
any liability for any act of age discrimination or other impermissible form of
harassment or discrimination by the Company against Executive or any other
person, as prohibited by any state or federal statute or common law, including,
but not limited to:  (i) Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e; (ii) the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq.;
(iii) the Age Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq.;
(iv) the Family and Medical Leave Act; 29 U.S.C. §§ 2611 et seq.; (v) the
California Fair Employment and Housing Act; Cal. Gov’t Code §§ 12940 et seq.;
(vi) the California Workers’ Compensation Act; Cal. Lab. Code §§ 3600 et seq.;
(vii) the Fair Labor Standards Act; 29 U.S.C. §§ 201 et seq.; (viii) the
Consolidated Omnibus Budget Reconciliation Act of 1985; 42 U.S.C. §§ 201 et
seq.; (ix) Executive Order 11141 (age discrimination); (x) Section 503 of the
Rehabilitation Act of 1973; 29 U.S.C. § 701 et. seq.; (xi) the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq.; and (xii) the
laws established by the California Division of Labor Standards Enforcement,
e.g., Cal. Lab. Code §§ 200-272, and that all such liability is expressly
disputed and denied.
 
(c)           Executive further understands and acknowledges that:
 

 
4

--------------------------------------------------------------------------------

 

(1)           this Agreement constitutes a voluntary waiver of any and all
rights and claims he has against the Releasees as of the date of the execution
of this Agreement, including rights or claims arising under the Federal Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621 et seq., as
amended by the Older Workers’ Benefit Protection Act of 1990, except for any
allegation that a breach of this Act occurred following the Effective Date;
 
(2)           he has waived rights or claims pursuant to this Agreement in
exchange for consideration, the value of which exceeds the payment or
remuneration to which he was already entitled;
 
(3)           he is hereby advised that he may consult with an attorney of his
choosing concerning this Agreement prior to executing it;
 
(4)           he has been afforded a period of at least twenty-one (21) days to
consider the terms of this Agreement, and in the event he should decide to
execute this Agreement in fewer than twenty-one days, he has done so with the
express understanding that he has been given and declined the opportunity to
consider this Agreement for a full twenty-one days; and
 
(5)           he may revoke this Section 7(c) of the Agreement at any time
during the seven (7) days following the date of execution of this Agreement, and
this Section 7(c) of the Agreement shall not become effective or enforceable
until such revocation period has expired.  Executive further understands and
acknowledges that he may revoke only Section 7(c) of this Agreement as it
relates to any claim pursuant to the Federal Age Discrimination in Employment
Act, and that such revocation, if any, will not affect the effectiveness or
enforceability of any other of the Released Matters as they are described in
Section 7(c).
 
 
8.
Unknown Claims.

 
Executive acknowledges that there is a risk that subsequent to the execution of
this Agreement, he will incur or suffer damage, loss or injury to persons or
property that is in some way caused by or connected with Executive’s employment
or his resignation therefrom, but that is unknown or unanticipated at the time
of the execution of this Agreement.  Executive does hereby specifically assume
such risk and agrees that this Agreement and the releases contained herein shall
and do apply to all unknown or unanticipated results of any and all matters
caused by or connected with Executive’s employment or his resignation therefrom,
as well as those currently known or anticipated.
 
 
9.
Ownership of Claims.

 
Executive represents and warrants that no portion of any of the Released Matters
and no portion of any recovery or settlement to which Executive might be
entitled has been assigned or transferred to any other person, firm, entity or
corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise.  If any claim, action, demand or
suit should be made or instituted against the Releasees or any of them because
of any such purported assignment, subrogation or transfer, Executive agrees to
 

 
5

--------------------------------------------------------------------------------

 

indemnify and hold harmless the Releasee(s) against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.
 
 
10.
Assumption of Risk; Investigation of Facts.

 
(a)           Executive hereby expressly assumes the risk of any mistake of fact
or that the true facts might be other than or different from the facts now known
or believed to exist, and it is Executive’s express intention to forever settle,
adjust and compromise any and all disputes between and among him and the
Releasees, finally and forever, and without regard to who may or may not have
been correct in their respective understandings of the facts or the law relating
thereto.
 
(b)           In making and executing this Agreement, Executive represents and
warrants that he has made such investigation of the facts and the law pertaining
to the matters described in this Agreement as he deems necessary, and Executive
has not relied upon any statement or representation, oral or written, made by
any other party to this Agreement with regard to any of the facts involved in
any dispute or possible dispute between the parties hereto, or with regard to
any of his rights or asserted rights, or with regard to the advisability of
making and executing this Agreement.
 
 
11.
No Representations.

 
Executive represents and agrees that no promises, statements or inducements have
been made to him, which caused him to sign this Agreement other than those
expressly stated in this Agreement.
 
 
12.
Non-Disparagement.

 
Executive agrees that he will refrain from taking actions or making statements,
written or oral, which disparage or defame the goodwill or reputation of the
Company, and/or its directors, officers, executives and employees or which could
adversely affect the morale of other employees of the Company and that Executive
shall not demean or disparage the Company in any communications or other
dealings with any existing or potential employees, customers, vendors and/or
stockholders.
 
 
13.
Successors.

 
This Agreement shall be binding upon Executive and upon his heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and to its administrators, representatives,
executors, successors and assigns.
 
 
14.
Arbitration.

 
(a)           Any claim or controversy arising out of or relating to this
Agreement or any breach thereof between Executive and the Company shall be
submitted to arbitration in Knoxville, Tennessee, before an experienced
employment arbitrator licensed to practice law in Tennessee and selected in
accordance with the Model Employment Arbitration Procedures of the American
Arbitration Association, as the exclusive remedy for such claim or
controversy.  Either
 

 
6

--------------------------------------------------------------------------------

 

party desiring to arbitrate shall give written notice to the other party within
a reasonable period of time after the party becomes aware of the need for
arbitration.  The decision of the arbitrator shall be final and
binding.  Judgment on any award rendered by such arbitrator may be entered in
any court having jurisdiction over the subject matter of the controversy.  The
prevailing party shall receive an award of costs and expenses related to the
arbitration, including attorneys’ fees.  The fees and costs of the arbitrator
and the cost of any record or transcript of the arbitration shall be borne by
the losing party.
 
(b)           Should Executive or the Company institute any legal action or
administrative proceeding with respect to any claim waived by this Agreement or
pursue any dispute or matter covered by this paragraph by any method other than
said arbitration, the responding party shall be entitled to recover from the
other party all damages, costs, expenses and attorneys’ fees incurred as a
result of such action.
 

 
15.
Consultation With Counsel; Reasonable Time to Consider Agreement; Voluntary
Participation in This Agreement.

 
Executive represents and agrees that he has been advised of the opportunity to
review this Agreement with an attorney, that he has had the opportunity to
thoroughly discuss all aspects of his rights and this Agreement with an attorney
to the extent Executive elected to do so, that he has carefully read and fully
understands all of the provisions of this Agreement, that he has been given a
reasonable period of time to consider signing this Agreement, and that he is
voluntarily entering into this Agreement.
 
 
16.
Severability And Governing Law.

 
(a)           Should any of the provisions in this Agreement be declared or be
determined to be illegal or invalid, all remaining parts, terms or provisions
shall be valid, and the illegal or invalid part, term or provision shall be
deemed not to be a part of this Agreement.
 
(b)           This Agreement is made and entered into in the State of Tennessee
and shall in all respects be interpreted, enforced and governed under the laws
of Tennessee, without regard to the conflicts of laws principles thereof.
 
 
17.
Entire Agreement.

 
This Agreement constitutes the entire agreement between and among the parties
pertaining to the subject matter hereof and the final, complete and exclusive
expression of the terms and conditions of their agreement.  Any and all prior
agreements, representations, negotiations and understandings made by the
parties, oral and written, express or implied, are hereby superseded and merged
herein.
 
 
18.
Execution In Counterparts.

 
This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.
 

 
7

--------------------------------------------------------------------------------

 


 
19.
Attorneys’ Fees.

       
In any action or other proceeding to enforce rights hereunder, the prevailing
party shall receive an award of costs and expenses related to such proceeding,
including attorneys’ fees.
 
 
20.
Cooperativeness.

 
All parties have cooperated in the drafting and preparation of this Agreement,
and it shall not be construed more favorably for or against any party.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Separation
Agreement as of the date first above written.
 
EXECUTIVE:




 
/s/ William R.
Snodgrass                                                                                    
William R. Snodgrass




NATIONAL COAL CORP.,
a Florida corporation






By:                 /s/ Daniel A. Roling          
Name:           Daniel A.
Roling                                                                       
Title:             President &
CEO                                                                           




NATIONAL COAL CORPORATION,
a Tennessee corporation






By:                 /s/ Daniel A. Roling      
Name:           Daniel A.
Roling                                                                       
Title:             President &
CEO                                                                           



 

 
8

--------------------------------------------------------------------------------

 
